11-1603-ag
     Bala v. Holder
                                                                                     BIA
                                                                             A077 562 803
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
     RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
     A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 2nd day of October, two thousand thirteen.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _______________________________________
12
13   MEHMET KAREMAN BALA,
14                 Petitioner,
15
16                    v.                                     11-1603-ag
17                                                           NAC
18   ERIC H. HOLDER, JR., UNITED STATES
19   ATTORNEY GENERAL,
20                 Respondent.
21   _______________________________________
22
23   FOR PETITIONER:                Justin Conlon, Esq., North Haven,
24                                  Connecticut.
25
26   FOR RESPONDENT:                Tony West, Assistant Attorney
27                                  General; Terri J. Scadron, Assistant
28                                  Director; Greg D. Mack, Senior
29                                  Litigation Counsel, Office of
30                                  Immigration Litigation, United
31                                  States Department of Justice,
32                                  Washington, D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 5   is DENIED.

 6       Mehmet Kareman Bala, a native and citizen of the Albania,

 7   seeks   review   of   an   April   1,   2011,   decision   of   the   BIA

 8   affirming the March 9, 2009, decision of Immigration Judge

 9   (“IJ”) Michael W. Straus, which denied his application for

10   asylum,   withholding      of   removal,    and   relief    under     the

11   Convention Against Torture (“CAT”).             In re Mehmet Kareman

12   Bala, No. A077 562 803 (B.I.A. Apr. 1, 2011), aff’g No. A077

13   562 803 (Immig. Ct. Hartford Mar. 9, 2009).            We assume the

14   parties’ familiarity with the underlying facts and procedural

15   history in this case.

16       Under the circumstances of this case, we have reviewed

17   the decisions of both the IJ and the BIA.           See Ming Xia Chen

18   v. BIA, 435 F.3d 141, 144 (2d Cir. 2006).             The applicable

19   standards of review are well-established.              See 8 U.S.C.

20   § 1252(b)(4); see also Yanqin Weng v. Holder, 562 F.3d 510,

21   513 (2d Cir. 2009).

22       This petition arises from proceedings following the BIA’s

23   grant of reopening.         Accordingly, the IJ did not err in


                                         2
 1   declining to consider Bala’s argument that he suffered past

 2   persecution after the fall of communism, as those arguments

 3   were rejected during his original proceedings and the BIA

 4   granted reopening only to allow him to present claims that

 5   “relate[d] to new developments since [his] merits hearing.”

 6   See Singh v. Gonzales, 468 F.3d 135, 139 (2d Cir. 2006)

 7   (“Motions to reopen are designed to allow consideration of

 8   circumstances that have arisen subsequent to the applicant’s

 9   previous hearing.”); Gomes v. Gonzales, 429 F.3d 1264, 1267

10   (9th Cir. 2005) (concluding that BIA did not err in declining

11   to address petitioners’ already litigated claims in reopened

12   proceedings).

13         As to Bala’s claim that he had a well-founded fear of

14   persecution due to changes in conditions in Albania, the

15   agency reasonably concluded that Bala failed to establish an

16   objectively reasonable fear based on his activities as a

17   member of Albania’s Democratic Party.            See Hoxhallari v.

18   Gonzales, 468 F.3d 179, 188 (2d Cir. 2006)(per curiam).          The

19   agency reasonably relied on the Department of State’s 2008

20   Country Report, see Xiao Ji Chen v. U.S. Dep't of Justice, 471

21   F.3d 315, 341-42 (2d Cir. 2006), which indicated that the

22   Democratic Party regained control of the Parliament in 2005

23   and   that   political   parties   have   been   operating   without

                                        3
 1   reprisal or restriction since that time. Additionally, Bala’s

 2   expert witness acknowledged that there had been a downward

 3   trend in political violence, and conceded that he was not

 4   aware of any individuals deported to Albania who were being

 5   targeted for retaliation.   See Jian Xing Huang v. INS, 421

 6   F.3d 125, 129 (2d Cir. 2005) (per curiam) (denying petition

 7   due to “absence of solid support” in record for fear of

 8   persecution, such that petitioner’s fear was “speculative at

 9   best”).

10       Because Bala was unable to show the objective likelihood

11   of persecution needed to make out an asylum claim, he was

12   necessarily unable to meet the higher standard required to

13   succeed on a claim for withholding of removal.    See Paul v.

14   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Gomez v. INS, 947

15   F.2d 660, 665 (2d Cir. 1991).

16       Additionally, the agency did not abuse its discretion in

17   concluding that Bala did not demonstrate “compelling reasons

18   for being unwilling or unable to return to the country arising

19   out of the severity of the past persecution.”        8 C.F.R.

20   § 1208.13(b)(1)(iii)(A); see Kone v. Holder, 596 F.3d 141, 152

21   (2d Cir. 2010); see also Matter of Chen, 20 I. & N. Dec. 16,

22   19 (B.I.A. 1989) (“[T]here may be cases where the favorable


                                     4
 1   exercise of discretion is warranted for humanitarian reasons

 2   even if there is little likelihood of future persecution.”).

 3   Because both the agency and this Court had already addressed

 4   the severity of Bala’s past harm, the only new issue before

 5   the agency was whether Bala’s evidence of present mental

 6   health    problems   merited   a   grant   of   asylum.    The     agency

 7   reasonably concluded that Bala did not demonstrate that his

 8   current    psychological   symptoms        arose   from   severe     past

 9   persecution.    See Lecaj v. Holder, 616 F.3d 111, 120 n.9 (2d

10   Cir. 2010).

11       For the foregoing reasons, the petition for review is

12   DENIED.

13                         FOR THE COURT:
14                         Catherine O’Hagan Wolfe, Clerk of Court
15
16




                                        5